DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
This application is a national stage entry of PCT/JP2017/021153 filed June 7, 2017.
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in Japan on June 8, 2016. Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in Japan on December 22, 2016.  Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Response to Amendment
	Applicant’s amendment filed on February 24, 2021 has been entered.  Claims 1-8, 11, 12, 15 and 26 are canceled.  Claims 9, 10, 13, 14 and 16-25 are currently pending and presented for examination.

Response to Arguments

Due to the cancellation of claim 26, the previous rejection of claim 26 under 35 USC 103 is hereby withdrawn.
Applicant’s arguments filed February 24, 2021 with respect to the anticipation rejection over Takahashi et al. have been fully considered but are found not persuasive.
Applicant argues that Takahashi teaches treating fatigue which is defined as a disease in Takahashi.  Applicant argues that the claims have been amended to recite treating a healthy human and Takahashi does not teach treating a healthy human since Takahashi teaches treating fatigue which is defined as a disease.  Thus Applicant argues that Takahashi does not teach treating the same healthy human patient population as claimed in the instant application and thus Takahashi does not teach treating the same patient population as claimed.
These arguments are found not persuasive since even though Takahashi teaches that fatigue is a disease with various symptoms, Takahashi further teaches that fatigue is caused by intense exercise and long hours of work and labor [0002].  Takahashi further teaches that fatigue in the present invention is a qualitative or quantitative decrease in physical and mental work ability observed when a physical or mental load is continuously received [0011].  Takahashi further teaches that examples of fatigue include fatigue during exercise, fatigue due to long-time work such as desk work, fatigue due to mental stress as well as chronic fatigue syndrome [0011].  Thus Takahashi teaches treating fatigue due to disease such as chronic fatigue syndrome as well as fatigue due to normal everyday living.  Thus there is no teaching or suggestion in Takahashi which would suggest that the treatment for fatigue is not for healthy individuals experiencing fatigue due to normal everyday living, i.e. work, exercise, etc.  Furthermore, Takahashi specifically teaches an anti-fatigue test for human wherein the subjects are people who are 35-59 years old who are not taking medicines and health 
Thus for reasons of record and for the reasons detailed above, the previous rejection under 35 USC 102 is hereby maintained and reproduced below.  The previous rejection of claim 10 under 35 USC 103 is also maintained and reproduced below for the same reasons as detailed above since Applicant has not provided any additional arguments for said rejection.  This action is final.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 9, 13, 14 and 16-25 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Takahashi et al. JP-2006347927 A (Machine English translation provided) (Provided on IDS).
Claims 9, 13, 14 and 16-25 of the instant application claim a method for improving, reducing or resolving dull-headedness, decreased concentration, depressed 
Takahashi et al. teaches a fatigue-improving agent containing an astaxanthin-containing Hematococcus extract as an active ingredient in the form of a beverage or food (abstract).  Takahashi et al. teaches that fatigue is a disease with various symptoms such as reduced ability to exercise and work, decreased motivation, sleep disorder and loss of appetite caused by intense exercise and long hours of work and labor [0002].  Takahashi et al. teaches that in Japan, 60% of the population feels fatigue and more than 20% feels a decline in capacity [0002]. Takahashi et al. teaches that fatigue is a qualitative or quantitative decrease in physical and mental work ability observed when a physical or mental load is continuously received [0011].  Examples of fatigue include fatigue during exercise, fatigue due to long-time work, fatigue due to mental stress, and chronic fatigue syndrome [0011].  Takahashi et al. teaches fatigue improvement effects which include an effect of suppressing fatigue, and effect of promoting recovery of fatigue, and an effect of accurately recognizing fatigue [0011].  
Takahashi et al. teaches that the fatigue ameliorating agent can be administered orally or parenterally and may contain appropriate amounts of various additives used in the production of such preparations [0036]-[0037].  In order to enhance the fatigue improving effect, an activator which suppresses the oxidation of astaxanthin, improves the absorption of astaxanthin into the body and improves astaxanthin activity in the active site in the body in a coenzymatic manner, can be added to the composition 
Takahashi et al. teaches that the amount of the astaxanthin-containing hematococcus extract used in the fatigue ameliorating agent is preferably 1 mg to 20 mg orally administered as an astaxanthin free form per day for adults [0041].  Takahashi et al. further teaches food forms comprising conventional ingredients including olive oil [0051].  Takahashi et al. specifically discloses formulations comprising the astaxanthin-containing Hematococcus extract [0070]-[0074]. Takahashi et al. specifically discloses a drink comprising the astaxanthin-containing Hematococcus extract and vitamin E [0072].  Takahashi et al. specifically teaches administration of 2 capsules containing 3 mg in terms of free astaxanthin each for a total of 6 mg per day of astaxanthin in free form which meets the limitations of claim 21 that claims a dosage equal to 0.1-0.3 mg per kg of body weight [0066].
Claims 1-6 of Takahashi et al. specifically claim a fatigue ameliorating agent having an effect of improving fatigue comprising an astaxanthin-containing hematococcus extract as an active ingredient.
Thus Takahashi et al. specifically teaches a method for improving fatigue in a subject in need thereof comprising the administration of astaxanthin as an active ingredient.  Thus Takahashi et al. specifically teaches improving fatigue in a patient having fatigue and thus said patient inherently has a sense of fatigue or inherently feels fatigue.  Thus since Takahashi et al. teaches treating fatigue with the same compound as claimed, the method of Takahashi et al. will inherently improve a sense of fatigue in said subject in need thereof.  In addition, the method of Takahashi et al. will inherently In re Hack, 245 F.2d 246, 248, 114 USPQ 161, 163 (CCPA 1957). However, when the claim recites using an old composition or structure and the “use” is directed to a result or property of that composition or structure, then the claim is anticipated. In re May, 574 F.2d 1082, 1090, 197 USPQ 601, 607 (CCPA 1978) (Claims 1 and 6, directed to a method of effecting nonaddictive analgesia (pain reduction) in animals, were found to be anticipated by the applied prior art which disclosed the same compounds for effecting analgesia but which was silent as to addiction. The court upheld the rejection and stated that the applicants had merely found a new property of the compound and such a discovery did not constitute a new use.  See also In re Tomlinson, 363 F.2d 928, 150 USPQ 623 (CCPA 1966) (The claim was directed to a process of inhibiting light degradation of polypropylene by mixing it with one of a genus of compounds, including nickel dithiocarbamate. A reference taught mixing polypropylene with nickel dithiocarbamate to lower heat degradation. The court held that the claims read on the obvious process of mixing polypropylene with the nickel dithiocarbamate and that the preamble of the claim was merely directed to the result of mixing the two materials. “While the references do not show a specific recognition of that result, its discovery by appellants is tantamount only to finding a property in the old composition.” 363 F.2d at 934, 150 USPQ at 628 (emphasis in original).).  

	Claim 24 is anticipated since Takahashi et al. teaches that the astaxanthin extract drink comprises vitamin E (which is a generic term for tocopherol and tocotrienol).
	Thus the cited claims of the instant application are rejected in view of the teachings of Takahashi et al. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Takahashi et al. JP-2006347927 A (Machine English translation provided) (Provided on IDS) as applied to claims 9, 13, 14 and 16-25 above and further in view of Shahid et al. (Stop, That and One Hundred Other Sleep Scales, pages 399-402, 2012).
Claim 10 of the instant application claims that the sense of fatigue is measured with visual analog scale (VAS) analysis.
Takahashi et al. does not teach measuring fatigue using the VAS analysis.
However, prior to the effective filing date of the instant application, it would have been obvious and within the skill of an ordinary artisan to evaluate treatment progress utilizing methods well-known in the art.
Prior to the effective filing date of the instant application the visual analog scale was known in the art to evaluate fatigue severity (Shahid et al.).  
Therefore, it would have been obvious to a person of ordinary skill in the art to evaluate fatigue severity before and during treatment utilizing the VAS analysis in order 
Thus claim 10 is rendered obvious in view of the cited prior art teachings.

Conclusion
Claims 1-8, 11, 12, 15 and 26 are cancelled.  Claims 9, 10, 13, 14 and 16-25 are rejected.  No claims are allowed.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KARA R. MCMILLIAN whose telephone number is (571)270-5236.  The examiner can normally be reached on Monday-Friday 9:00 am-3:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark L Shibuya can be reached on 571-272-0806.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KARA R MCMILLIAN/Primary Examiner, Art Unit 1627                                                                                                                                                                                                        
KARA R. MCMILLIAN
Primary Examiner
Art Unit 1627



KRM